 



Exhibit 10.2

AMENDMENT NO. 1 TO SECURITIES ESCROW AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE SECURITIES ESCROW AGREEMENT (this “Amendment”) is
made as of May 30, 2017, by and between (i) GP Investments Acquisition Corp., a
Cayman Islands exempted company (the “Company”), (ii) Continental Stock Transfer
& Trust Company, a New York corporation (the “Escrow Agent”), (iii) GPIC, Ltd, a
limited liability company under the laws of Bermuda (the “Sponsor”), (iv) GPIAC,
LLC, a Delaware limited liability company (“GPIAC, LLC”), (v) Fernando
d’Ornellas Silva and (vi) Christopher Brotchie ((i) through (vi) being referred
to herein as the “parties”). Capitalized terms contained in this Amendment, but
not specifically defined in this Amendment, shall have the meanings ascribed to
such terms in the Original Agreement (as defined below).

 

WHEREAS, on May 26, 2015, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s ordinary shares, par value $0.0001 per
share (“Ordinary Shares”), and one warrant, each warrant entitling the holder
thereof to purchase one-half of one share of Ordinary Shares (“Units”);

 

WHEREAS, on May 19, 2015, the Company entered into a securities escrow agreement
with, among others, the Escrow Agent, the Sponsor and GPIAC, LLC (the “Original
Agreement”);

 

WHEREAS, the Company entered into an Underwriting Agreement dated May 19, 2015
with Citigroup Global Markets, Inc.(“Citigroup”), as representatives of the
several underwriters named therein (the “Underwriting Agreement”);

 

WHEREAS, each of the Private Investors agreed as a condition of the purchase by
the Underwriters (as defined in the Underwriting Agreement) of the Units to
deposit the Escrow Securities in escrow as hereinafter provided;

 

WHEREAS, the Sponsor agreed as a condition of the Underwriters’ purchase of the
Private Placement Warrants immediately prior to and subject to the Closing of
the Offering and to deposit such Private Placement Warrants in escrow in
accordance with the Original Agreement;

 

WHEREAS, the Escrow Agent accepted the Escrow Securities, in escrow, to be held
and disbursed as provided in the Original Agreement;

 

WHEREAS, the Company has sought the approval of its Public Shareholders at an
extraordinary general meeting of its shareholders to: (i) extend (the
“Extension”) the date before which the Company must complete a business
combination from May 26, 2017 to November 27, 2017 (the “Extension Amendment”)
and (ii) extend the date on which Continental Stock Transfer & Trust Company
must liquidate the Trust Account if the Company has not completed a business
combination from May 26, 2017 to November 27, 2017 (the “Trust Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding ordinary shares approved the Extension Amendment and the Trust
Amendment; and

 

WHEREAS, the parties desire to amend the Original Agreement to reflect the
Extension.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

  

  1 

 

 

1. Amendment of Securities Escrow Agreement.

 

1.1. Section 3 of the Original Agreement is hereby by deleting “the two-year
anniversary of the Effective Date” and inserting the words “November 27, 2017”.

 

2. Miscellaneous Provisions.

 

2.1. Binding Effect. Each of the parties to this Amendment hereby agree to be a
party to, and to be bound by and subject to the provisions of, the Original
Agreement, as amended by this Amendment.

 

2.2. Successors. All the covenants and provisions of this Amendment by or for
the benefit of the parties to this Amendment shall bind and inure to the benefit
of their permitted respective successors and assigns.

 

2.3. Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

   

2.4. Governing Law and Consent to Jurisdiction. This Amendment shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State,
including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law and the New York Civil Practice Laws and Rules 327(b).
The parties to this Amendment agree that any action, proceeding or claim against
it arising out of or relating in any way to this Amendment shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and the parties hereto irrevocably
submit to such jurisdiction, which jurisdiction shall be exclusive. The parties
to this Amendment hereby waive any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

2.5. Waiver of Trial by Jury. Each party to this Amendment hereby irrevocably
and unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Amendment, the transactions
contemplated hereby, or the actions of the parties in the negotiation,
administration, performance or enforcement hereof.

 

2.6. Counterparts. This Amendment may be executed in several original or
facsimile counterparts, each of which shall constitute an original, and together
shall constitute but one instrument.

 

2.7. Effect of Headings. The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

2.8. Entire Agreement. The Original Agreement, as amended by this Amendment, and
the Insider Letters and Warrants as referenced in the Original Agreement contain
the entire agreement of the Company and the Private Investors with respect to
the subject matter hereof and thereof, and the Original Agreement, as amended by
this Amendment, contains the entire agreement as it pertains to the Escrow Agent
and the other parties hereto and, except as expressly provided in the Original
Agreement, may not be changed or modified except by an instrument in writing
signed by all parties to the Original Agreement and the prior written consent of
Citigroup.

 

[Signature page follows] 

 



  2 

 

 

 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  GP INVESTMENTS ACQUISITION CORP.         By: /s/ Antonio Bonchristiano    
Name: Antonio Bonchristiano     Title: Chief Executive Officer, Chief Financial
Officer and Director    

 

 

 

[Signature Page to Amendment to Securities Escrow Agreement]

 



 

 

 



 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY,

AS ESCROW AGENT

        By:  /s/ Mark Zimkind     Name: Mark Zimkind     Title: Senior Vice
President



 

 

 

[Signature Page to Amendment to Securities Escrow Agreement]

 



 

 

 



  GPIC, LTD.         By: /s/ Antonio Bonchristiano     Name: Antonio
Bonchristiano     Title: Authorized Signatory

 

 

 



[Signature Page to Amendment to Securities Escrow Agreement]

 





 

 

 



  GPIAC, LLC         By: /s/ Antonio Bonchristiano     Name: Antonio
Bonchristiano     Title: Authorized Signatory         By: /s/ Alvaro Lopes    
Name: Alvaro Lopes A     Title: Officer

 

 

 

[Signature Page to Amendment to Securities Escrow Agreement]

 



 

 

 





    Fernando d’Ornellas Silva           /s/ Fernando d’Ornellas Silva

 

 

 

[Signature Page to Amendment to Securities Escrow Agreement]

 



 

 

 





    Christopher Brotchie           /s/ Christopher Brotchie      

 

 

 

[Signature Page to Amendment to Securities Escrow Agreement]

 



 

 

 



  CITIGROUP GLOBAL MARKETS, INC.,  

solely for the purposes of consenting to the entry

into of this Amendment by the parties thereto 

      By: /s/ Neil Shah     Name: Neil Shah     Title: Managing Director

 

 



 

[Signature Page to Amendment to Securities Escrow Agreement]

 



 

 